 



EXHIBIT 10.01
FIRST AMENDMENT
TO
MARTIN MARIETTA MATERIALS, INC.
SUPPLEMENTAL EXCESS RETIREMENT PLAN
     This is an amendment to the Martin Marietta Materials, Inc. Supplemental
Excess Retirement Plan (“SERP”) that was originally adopted effective as of
October 18, 1996, by a plan document executed on behalf of Martin Marietta
Materials, Inc., on March 21, 2000.
     Section 2 of the plan document contains definitions applicable to the SERP.
The definition of “Lump Sum Value” in Section 2 is hereby amended, in its
entirety, to read as follows:
“Lump Sum Value” means the actuarial present value of a Participant’s benefits
based upon the assumptions used to determine lump sum value under the applicable
provisions of the Retirement Plan for the purpose of determining whether the
Retirement Plan benefit shall be paid in a lump-sum settlement, provided that
for the purposes of this Plan the applicable lookback month shall be second
calendar month immediately preceding the calendar month that contains the
annuity starting date for the distribution. The Corporation may amend the
foregoing definition of “Lump Sum Value” at any time, but such amendment shall
not be effective with respect to a Participant unless both adopted by the
Corporation and communicated to the Participant in writing by the Corporation at
least fifteen (15) months prior to the Participant’s commencement of benefits
under this Plan.
     This First Amendment shall be effective with respect to a current
Participant only if communicated (after adoption) to the Participant at least
fifteen (15) months prior to the Participant’s commencement of benefits under
this Plan. For new Participants, this First Amendment is effective immediately.
This amendment document has been executed on behalf of Martin Marietta
Materials, Inc. this 19th day of July, 2002.

            MARTIN MARIETTA MATERIALS, INC.
      By:      /s/ Stephen P. Zelnak, Jr.         Stephen P. Zelnak, Jr.       
Chairman and Chief Executive Officer              By:      /s/ Jonathan T.
Stewart         Jonathan T. Stewart        Senior Vice President – Human
Resources   

 